Citation Nr: 1119380	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-27 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a bilateral hearing loss; and if so, whether service connection is warranted.

2.  Entitlement to service connection for a skin disorder.  

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD), adjustment disorder with anxiety, and depression.  

4.  Entitlement to a disability rating in excess of 10 percent for migraine headaches.  

5.  Entitlement to a disability rating in excess of 10 percent for irritable bowel syndrome (IBS).  

6.  Entitlement to a disability rating in excess of 10 percent for bilateral tinnitus.   

7.  Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.  

8.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee.  

9.  Entitlement to a total disability rating, for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The appellant had active service from November 2003 to June 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the appellant's claim of entitlement to TDIU.  The appellant submitted a notice of disagreement (NOD) with this determination in October 2008, and timely perfected her appeal in July 2009.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The appellant has been accorded the opportunity to present evidence and argument in support of her claim.  In her July 2009 statement, accepted in lieu of a VA Form 9, she declined the option of testifying at a personal hearing.


The appellant submitted additional medical evidence in June 2010.  Correspondence associated therewith specifically waived agency of original jurisdiction consideration.  See 38 C.F.R. § 20.1304 (2010).

This decision is limited to the TDIU issue.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if further action on her part is required.


FINDING OF FACT

The appellant's service-connected disabilities are of sufficient severity so as to prevent her from engaging in and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In June 2008, prior to the initial adjudication of her claim, the RO provided the appellant with a letter explaining to her the type of evidence necessary to substantiate this claim, as well as an explanation of what evidence was to be provided by her and what evidence the VA would attempt to obtain on her behalf.  This complied with the requirements of VCAA.  Further, as the Board is granting in full the benefit sought on appeal, any error that might have been committed with respect to either the duty to notify or the duty to assist was harmless and will not be addressed further.

II.  The Merits of the Claim

The appellant contends that she is currently unable to engage in substantially gainful employment due to her service-connected disabilities.  After a thorough review of the VA's claims file, the Board has determined, as explained below, that the appellant is entitled to TDIU.
Governing Law and Regulations

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the appellant is precluded, by reason of her service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2010).

In a pertinent precedent opinion, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2,317 (1992).

The Board further observes that being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent."  See Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001).

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor, which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  It is also the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2010).

Analysis

At the outset, the Board notes that service-connection has been established for: PTSD, manifested by adjustment disorder with anxiety and depression [currently rated as 50 percent disabling]; bilateral tinnitus [currently rated as 10 percent disabling]; IBS [currently rated as 10 percent disabling]; migraine headaches [currently rated as 10 percent disabling]; lumbosacral strain [currently rated as 10 percent disabling]; and patellofemoral syndrome of the right knee [currently rated as 10 percent disabling].  The ratings for service-connected disabilities are not added but are combined in accordance with 38 C.F.R. § 4.25 (2010).  The appellant's current combined disability rating is 70 percent.  As such, the appellant has met the schedular requirements for the assignment of TDIU.  See 38 C.F.R. § 4.16(a) (2010).

At the time the appellant's claim for TDIU was received, in May 2008, she had completed college and had been a social worker for several years prior to entering military service.  During her time in service, she served as an intelligence analyst.  Following her discharge, the appellant reported that she was unable to maintain employment.


In support of her claim, the appellant refers VA to multiple medical examination reports.  An August 2007 psychological report, associated with the appellant's claim for Social Security Administration (SSA) disability benefits, resulted in diagnoses of major depressive disorder with psychotic features and PTSD, due to a personal assault in December 2004.  The appellant's global assessment of functioning (GAF) was listed as 36.  GAF is determined by a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual of Mental Disorders, (DSM-IV) (4th ed. 1994).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  The Board notes that a GAF score between 31 to 40 indicates some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., avoidance of friends, neglect of family and inability to work).  See Cathell v. Brown, 5 Vet. App. 539 (1996).  In September 2007, a physician reviewed the record for SSA and concluded that the Veteran met the SSA disability criteria.  

The Board is of course aware that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  However, while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim.  See Martin v. Brown, 4 Vet. App. 136, 140 (1993); see also Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992) [holding that VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight to such evidence in determining whether to award or deny VA benefits].  Thus, although SSA's determination is not necessarily dispositive of the appellant's claim, it is evidence, which must be considered.

At the time of her December 2008 VA PTSD examination, the appellant complained that her daily mood was depressed.  She complained of crying spells, lack of motivation, feelings of hopelessness, worthlessness, guilt over a friend's death, racing thoughts, panic attacks, and forgetfulness.  On mental status examination, her affect was flat and mood was depressed.  She did not sleep more than four hours nightly and was tired during the day.  She complained of nightmares and reported that she would kick, punch, push, and talk in her sleep.  The appellant did not endorse any inappropriate behavior, obsessive or ritualistic behavior, homicidal or suicidal thoughts, or episodes of violence.  She reported having panic attacks, during which she rocked, shook, cried, and screamed.  The appellant did report occasional auditory hallucinations such as radio sounds or static.  She also reported severe, remote, recent and immediate memory impairment.  She said that she could not remember conversations from the prior day, could not remember to maintain a routine, and had difficulty remembering to take her medication.  See VA PTSD Examination Report, December 8, 2008.

Based upon the aforementioned information, the VA examiner assigned a GAF score of 45.  A GAF score of 41 to 50 is defined as "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DSM-IV, at 32; see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  The VA examiner opined that the appellant did not have total occupational and social impairment due to PTSD signs and symptoms as required for the 100 percent evaluation under the rating schedule.  However, the VA examiner explained that the appellant's PTSD symptoms resulted in deficiencies in thinking, family relations, mood, and school.  Id.

VA clinical notes chronicle the appellant's progress from January to May 2009.  A social work note dated in early May 2009 shows the appellant's reported difficulty sleeping due to migraine headaches.  She was also noted to be especially nervous and anxious.  She reported forgetting about relaxation tools during the past several days.  Her mood was anxious, paranoid, and angry.  She was having difficulty managing her PTSD symptoms.  Otherwise, mental status findings were normal.  A social work note, dated in mid-May 2009, reflected the appellant's complaints of being very angry, anxious, frustrated and moody that week.  

In June 2010, a private nurse practitioner, J. H., reported diagnoses of major depressive disorder, PTSD and insomnia.  It was noted that the appellant was at high risk for recurrence of suicidal ideation and/or acting out if overly stressed.  Symptoms included re-experiencing traumatic events, short-term memory loss, and difficulty concentrating.  The clinician recommended against employment at this time because the Veteran's conditions were not stable.  See Private Treatment Record, J.H., D.N.P., June 4, 2010.

On her November 2008 VA neurologic examination, the appellant complained of headache pain on her posterior head, radiating forward.  Attacks were said to last for hours, sometimes as long as two to three days.  Activity, loud noise, and bright lights exacerbated the headaches.  They were alleviated by lying down in a cool, quiet, dark room.  The frequency in the past 12 months was said to be weekly.  She was taking continuous medication for them.  Most attacks were prostrating and usually lasted hours.  It was noted that the appellant was not employed.  The VA examiner was of the opinion that it would have no effect on most daily activities, except that it severely limited sleeping.  Most headaches were prostrating when she had them.  

Also on the November 2008 VA examination, the appellant reported persistent diarrhea one to four times daily.  Several times daily, she had a sharp pain in the epigastric area and in the mid-right and left hypogastric region.  The pains lasted 10 to 20 minutes and were severe/debilitating.  The VA examiner expressed the opinion that the syndrome would have no effect on shopping, bathing, dressing, or grooming; a mild effect on chores and travelling; a moderate effect on exercise, sports, recreation, and feeding; and a severe effect on toileting.  

During her November 2008 VA spine examination, the appellant gave a history of a twisting injury.  She currently experienced mid to lower back pain that was worse with lifting, twisting or carrying and weather changes.  The pain was described as sharp, of moderate intensity, daily and constant.  She experienced severe weekly flare-ups, lasting hours.  Examination disclosed paraspinal muscle spasm on both sides.  There was pain on motion and tenderness.  

On VA examination of her joints in November 2008, the appellant reported progressively worse right knee pain.  It was worse with going up and down stairs.  She had difficulty standing for more than 15 to 30 minutes.  She could walk more than a 1/4 mile but less than a mile.  She also reported giving way.  Flare-ups were said to occur weekly and be of moderate severity with decreased ability to ambulate or run.  The VA examiner expressed the opinion that there would be a mild effect on chores and recreation, a moderate effect on exercise and sports, and no effect on other activities of daily living.  

As explained above, the appellant currently suffers from some problems associated with her service-connected IBS, tinnitus, low back strain, and right knee disability.  Of particular note, however, are the problems the appellant experiences associated with her service-connected PTSD and migraine headaches.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Although there is some indication in the claims file that the appellant's service-connected disabilities do not render her unemployable, the June 2010 private medical statement of J.H., D.N.P., clearly states that due to the appellant's high risk for recurrence of suicidal ideation and acting out if overly stressed, it was not recommended that the appellant seek employment.  The Board finds that the evidence is in equipoise.  Affording the appellant the full benefit of the doubt, the Board concludes that there is sufficient evidence to establish that the appellant is not capable of performing the physical and mental acts required by employment, and that the assignment of TDIU is warranted. 


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is granted.


REMAND

In November 2008, the appellant submitted multiple new claims.  A rating decision was issued by the RO in January 2009, which: denied the petition to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss; denied service connection for skin disorders; granted an increased disability rating for PTSD, from 30 percent to 50 percent disabling, effective from 
October 24, 2008; continued the 10 percent disability rating for migraine headaches; continued the 10 percent disability rating for IBS; continued the 10 percent disability rating for tinnitus; granted an increased disability rating for lumbosacral strain, from noncompensable to 10 percent disabling, effective from November 15, 2008; and granted an increased disability rating for patellofemoral syndrome of the right knee, from noncompensable to 10 percent disabling, effective from November 15, 2008.

In March 2009, the appellant submitted a statement in which she referred to the VCAA notice sent in December 2008.  She requested that the RO continue processing her claims as soon as possible.  She stated that additional evidence would be found at the VA hospital and SSA.  VA must broadly construe communications from claimants.  The December 2008 letter was a VCAA notice and not the January 2009 notice of the rating decision on those claims.  However, the December 2008 letter did list the aforementioned claims.  Accordingly, the Board finds that by referring to the December 2008 letter, the appellant was referring to the claims listed therein.  Moreover, when she asked that the RO continue processing the claims in March 2009, the proper procedure would be to issue a statement of the case (SOC), as the claims had already been adjudicated.  Thus, although the March 2009 statement did not specifically use the words "notice of disagreement", it was clearly meant to be such a notice.  Where a claimant files a NOD and the RO has not yet issued a SOC, the issues must be remanded to the RO for an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

The RO/AMC should issue the appellant a SOC pertaining to the issues of: 

(1)  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss; 
(2)  Entitlement to service connection for a skin disorder; 

(3)  Entitlement to an increased disability rating in excess of 50 percent for PTSD, adjustment disorder with anxiety, and depression;

(4)  Entitlement to an increased disability rating in excess of 10 percent for migraine headaches;

(5)  Entitlement to an increased disability rating in excess of 10 percent for IBS;

(6)  Entitlement to an increased disability rating in excess of 10 percent for tinnitus; and

(7)  Entitlement to an increased disability rating in excess of 10 percent for lumbosacral strain.

In connection therewith, the appellant and her representative should be provided with appropriate notice of her appellate rights.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


